            Case 1:17-cv-00565-GWG Document 161



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
DAVID STEWART, INDIVIDUALLY AND ON BEHALF
OF ALL OTHER EMPLOYEES SIMILARLY SITUATED
                                                                           Civil Action No.:
                                            Plaintiffs
                                                                           17-cv-565 (GWG)
        -    against -

GEORGE KAL TNER, AVATAR TECHNOLOGIES INC.,
SALES TECHNOLOGIES INC., SALES TECHNOLOGIES
LLC., AVATAR OUTSOURCING, INC.,

                                            Defendants.

-----------------------------------------------------------------------x
          In accordance with the decision as issued by the Court December 16, 2019 concerning the

production of settlement agreements which Defendants have deemed confidential, and the Court

having found that good cause exists for issuance of an appropriately tailored confidentiality order,

it is therefore and hereby:

          ORDERED that any person subject to this Order - including without limitation the parties

to this action, their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order -      shall adhere to the following terms, upon risk of being found in contempt:

        1.    Defendants are to produce, to be deemed as Confidential, the settlement agreements

              (the "Agreements") entered into (a) by and between Defendants and Mr. Ben Tal and

              (b) by and between Defendants and Mr. Peter Vasquez, as reached in the case of

              Kaltner, et. al. v. Stewart, et. a., Civil Action No.: 7:16-cv-9337-KMK-LMS.



                                                         -1-
          Case 1:17-cv-00565-GWG Document 161 Filed 12/20/19 Page 2 of 2



     2.     The Agreements are to be used exclusively for trial in the matter of Stewart v. Kaltner,

            et. al., Civil Action No.: 17-cv-565 (GWG), and may not be used or disclosed for any

            other purposes, and will be marked for Attorneys Eyes Only unless otherwise directed

            by the Court.

         3. Each person who has access to the Agreements shall take all due precautions to prevent

            the unauthorized or inadvertent disclosure of the Agreements.

         4. This Protective Order shall survive the termination of the litigation.

         5. Within 30 days of the final disposition of this action, the Agreements and all copies

            thereof, shall be promptly returned to Defendants, or, upon permission of Defendants,

            be destroyed.

         6. During the pendency of this case only, this Court shall retain jurisdiction over all

            persons subject to this Order to the extent necessary to enforce any obligations arising

            hereunder or to impose sanctions for any contempt thereof.

SO ORDERED.



 rz~~ ~1Zct1
Dated:          New York, New York


[MONTH] [DAY], [YEAR]




                                                              Hon.
                                                              United States Magistrate Judge




                                                 -2-
